DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title of the Invention
The title of the invention does not correspond to the claimed subject matter.  A new title that is clearly indicative of the invention to which the claims are directed is required. See MPEP 606.01.  The claims are directed to a cross-polarized inspection system and has no surgical loupe component in it as indicated by the title.

Abstract
The abstract should be a brief narrative of the disclosure as a whole in a single paragraph within the range of 50 to 150 words commencing on a separate sheet following the claims.  In an international application which has entered the national stage (37 CFR 1.491(b)) requirements as to the content and form of the abstract are set forth in PCT Rule 8 shall be adhered to.  See Rule 1.438; 37 CFR 1.72(b), MPEP §608.01(b) and §1893.03(e) for guidelines for the preparation of patent abstracts.
The abstract of the instant application is objected to because it does not describe the invention as claimed in the claims.  The abstract describes a surgical loupe system in which polarized light is directed through a polarization filter to a patient's tissues. The claims appear to be directed to a generic inspection system that uses cross-polarization for determining optical characteristics of an object under inspection, which may have applications in a wide variety of fields, specifically in ellipsometry.  Surgical loupe and 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second optical magnifier on one side of the third polarization filter as claimed in claim 6 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finarov (U. S. Patent 5,333,052).
Claim 1 is rejected because Finarove teaches of an inspection system (see Figure 4) comprising:  a source of electromagnetic radiation 61 (see Figure 4) for irradiating an object 12 (see Figures 1, 6, 7); a first polarization filter 65 between the object 12 and the source 61; a second polarization filter 73 arranged to receive returned electromagnetic radiation from the object 12; and the first polarization filter 65 and the second polarization filter 73 being out of phase with each other due to rotation of the polarization filter 65 with motor Mp, and rotation of the polarization filter 73 with motor Ma (see col. 4, line 65- col. 5, line 6; col. 6, line 60 – col. 7, line 4; col. 9, line 58- col. 10, line 30; Figure 4).  




    PNG
    media_image1.png
    348
    587
    media_image1.png
    Greyscale


Claim 2 is rejected for the same reasons of rejection of claim 1 as detailed above and because Finarov teaches that the electromagnetic radiation is visible light/white light (see col. 9, lines 64-66).  

Claim 3 is rejected for the same reasons of rejection of claim 1 as detailed above and because Finarov teaches that the first polarization filter 65 including a first polarization axis (see Figures 1 and 4); the second polarization filter 73 including a second polarization axis (see Figures 1 and 4); and wherein the first polarization axis is orthogonal to the second polarization axis because the filters are being selectively rotated, 

Claim 4 is rejected for the same reasons of rejection of claim 3 as detailed above and because Finarov teaches that a first optical magnifier 71 on one side of the second polarization filter 73 (see Figure 4).  

Claim 9 is rejected for the same reasons of rejection of claim 1 as detailed above and because Finarov teaches that the polarization filters 65 and 73 are linear polarizers (see col. 10, lines 22-26). 

Claim 17 is rejected for the same reasons of rejection of claim 1 as detailed above because claim 17 is directed to a method of operating the system/apparatus of claim 1 and has limitations that are similar/identical to that of claim 1.

Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al (US 2011/0184260 A1).
Claim 1 is rejected because Robinson et al (Robinson hereinafter) teaches of a cross polarized inspection system (see paragraph [0023]), comprising:  a source of electromagnetic radiation 201 (see Figure 4) for irradiating an object 208; a first polarization filter 205 between the object 208 and the source 201; a second polarization filter 211 arranged to receive returned electromagnetic radiation from the object 208; and the first polarization filter 205 and the second polarization filter 211 being out of phase 
 

    PNG
    media_image2.png
    518
    561
    media_image2.png
    Greyscale

Claim 16 is rejected for the same reasons of rejection of claim 1 as detailed above because Robinson teaches that the polarization filters are circular polarizers (see paragraph [0070]; Figure 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-8, 10-15 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Finarov (U. S. Patent 5,333,052).
With regard to claims 5-8, “secured” to integrate one part of an apparatus to another part is not considered novel because if prior art teaches of all the components of a claimed apparatus, merely securing/attaching/integrating the prior art parts together would be obvious to one of ordinary skill in the art and would require only routine skill in the art to perform such a task.

With regard to claim 10, because the polarization filters are selectively rotated (see col.6, line 60- col.7, line 4; Figure 4), having the first polarization handedness is equivalent to the second polarization handedness is a matter of selection of the handedness using motors Mp and Ma, and it would have taken only routine skill in the art to perform such a task.

Claim 11-15 are rejected for the same reasons of rejection of claims 5-8 as detailed above because they have similar limitations.

Claim 18-25 are rejected for the same reasons of rejection of claims 5-8 and 10-15 as detailed above because they have similar limitations.

The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure.



Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886